Citation Nr: 9930223	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

Service connection was initially denied for PTSD by a July 
1981 rating decision.  The veteran was informed of this 
decision, but did not appeal.  

The veteran's subsequent request to reopen his PTSD claim was 
denied by September 1983 rating decision.  While the veteran 
submitted a Notice of Disagreement to this decision, he did 
not submit a Substantive Appeal after a Statement of the Case 
was issued in February 1985, along with a new rating 
decision.  Therefore, this decision became final.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which found that new and material evidence had 
not been submitted.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member, a transcript of which is of 
record.


FINDINGS OF FACT

1.  The veteran did not initiate and/or perfect an appeal to 
the denial of service connection for PTSD issued in July 
1981, September 1983, and February 1985.

2.  The evidence submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1985 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 4005(c) (1982) (38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999)); 38 C.F.R. § 19.192 (1984) 
(38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has not been submitted; the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file shows that the veteran 
served in the Republic of Vietnam during his period of active 
duty.  He was awarded the National Defense Service Medal, the 
Vietnam Campaign Medal with Device, the Vietnam Service 
Medal, and the Rifle Experts Badge.  His military 
occupational specialty was that of a cook.

The veteran's psychiatric condition was clinically evaluated 
as normal on his October 1968 enlistment examination.  At 
that time, the veteran reported that he had never experienced 
depression or excessive worry, nor nervous trouble of any 
sort.  The service medical records show no treatment for or 
diagnosis of a psychiatric disorder during the veteran's 
period of active duty.  No affirmative finding appears to 
have been made regarding the veteran's psychiatric condition 
on his February 1970 release from active duty examination.  
However, this examination did determine that the veteran was 
qualified for performance of duties of his rank at sea and/or 
in the field.

The veteran's original claim of entitlement to service 
connection for PTSD was received in May 1981.  

The evidence on file included a May 1981 report of  private 
hospitalization.  Discharge diagnoses from this 
hospitalization were viral respiratory and gastrointestinal 
syndrome with gastritis and hyperventilation; and chronic 
personality disorder with inability to cope.  It was noted 
that the veteran reported he had been unable to cope for the 
past decade, and blamed much of his problems on his military 
service in Vietnam.

Also on file were private medical treatment records which 
were dated in May 1981.  These records include a diagnostic 
impression of PTSD, delayed, chronic type.

The veteran was also hospitalized later in May 1981 at a VA 
medical facility.  His chief complaints were fear of losing 
control with temper outbursts, nightmares, and depression.  
It was noted that the veteran dated his disability to 
Vietnam, but he recalled very few effects until recently.  It 
was further noted that he attempted suicide in 1971, as well 
as three weeks prior to his admission.  Diagnoses from this 
hospitalization were impulse control disorder, and probable 
post traumatic disorder. 

The veteran received a VA hospitalization again in June 1981.  
On admission, the veteran reported suicidal and homicidal 
ideation, as well as violent outbursts.  Diagnoses from this 
hospitalization were alcohol and drug (Valium) abuse; as well 
as personality disorder, antisocial and histrionic type.  His 
psychosocial stressors were noted to be marital 
maladjustment, legal complications, and unstable work 
relationship.

Service connection was denied for PTSD by a July 1981 rating 
decision.  It was determined that the medical evidence showed 
the veteran had a personality disorder, and that PTSD was not 
actually shown by the evidence of record.  Further, it was 
noted that the service medical records were entirely negative 
for any symptoms, complaints, treatment, or diagnosis of a 
nervous disorder.  However, the veteran was found to be 
entitled to nonservice-connected pension benefits due to his 
personality disorder, evaluated as 100 percent disabling.

The veteran was informed of the denial of his claim for PTSD 
by correspondence dated in August 1981.  This correspondence 
included a Notice of Procedural and Appellate rights, but the 
veteran did not appeal.

In September 1983, the veteran submitted various private 
medical records in an attempt to reopen his claim of service 
connection for PTSD.  

The additional evidence included a January 1972 private 
medical record which shows that the veteran took an overdose 
of Phenobarbital tablets in response to some type of marital 
problems.

Also submitted was a bill from a private physician for a 
period from August 1979 to May 1981.  This bill noted a 
diagnosis of "Post Vietnam Stress."

The veteran also submitted a March 1982 statement from a 
social worker who diagnosed the veteran as having PTSD.  
Among other things, the social worker stated that the veteran 
experienced frequent Vietnam nightmares.

The veteran underwent a VA psychiatric disability examination 
in September 1983.  At this examination, the veteran 
reported, in part, that in 1971 or 1972 he began to 
experience nightmares and flashbacks involving combat themes.  
Examples of his nightmares included seeing two helicopters 
blowing up in front of him, and pulling a burned pilot out of 
a helicopter.  Following examination of the veteran, the 
examiner diagnosed PTSD, delayed type.

In a September 1983 rating decision, the RO confirmed and 
continued the denial of service connection for PTSD.  The RO 
found that the evidence did not support a diagnosis of PTSD; 
there were no life threatening circumstances, the veteran's 
occupational specialty was that of a cook, and he received no 
wounds.

The veteran submitted a Notice of Disagreement to the above 
rating decision in November 1983.

Additional evidence was added to the file which included an 
October 1983 report of VA hospitalization.  The report showed 
that the veteran was treated for substance abuse.  Moreover, 
pertinent clinical diagnoses noted but not treated during 
this hospitalization were personality disorder and seizures.

Also added to the file were VA medical treatment records that 
covered a period from November to December 1983.  These 
records note that the veteran had a history of multiple 
psychiatric and alcohol related hospitalizations.  Further, 
these records indicate that the veteran received counseling 
for emotional/psychiatric problems.  

The veteran underwent a new VA examination in December 1984.  
At this examination, the veteran reported that he had had no 
psychiatric problems, no drug or alcohol abuse, and no court 
involvement prior to his service in Vietnam.  It was noted 
that the veteran went through a stressful period during 
Vietnam, and that he had blocked out most of his memories 
about Vietnam.  Following examination of the veteran, the 
examiner diagnosed PTSD, delayed type.

In a February 1985 rating decision and concurrent Statement 
of the Case, the RO confirmed and continued the denial of 
service connection for PTSD.  The RO noted that a review of 
the veteran's records showed no combat related decorations, 
and that the service records were negative for any complaint 
or diagnosis of a nervous disorder.  Despite the diagnosis of 
PTSD, the veteran had recounted no stressor or life-
threatening episode.  Further, while the veteran reported 
dreams of Vietnam and flashbacks, the record did not support 
the diagnosis.

No Substantive Appeal was received from the veteran after he 
was issued the February 1985 Statement of the Case.  

The veteran's current request to reopen his PTSD claim was 
received in July 1997.  At that time it was noted that the 
veteran had been under treatment for PTSD at a VA medical 
facility since October 1994.  It was further noted that the 
veteran continued to experience symptoms such as flashbacks 
to Vietnam experiences; fits of explosive anger; avoidance of 
stimuli; inability to integrate socially; lack of 
concentration; survivor guilt; isolation and alcohol 
addiction (in remission).  Moreover, it was stated that 
development was underway to add the Combat Action Ribbon to 
the veteran's permanent file. 

The evidence added to the claims folder since the last prior 
denial in February 1985 includes the following:

A March 1985 VA psychiatric examination.  At that 
examination, the veteran reported that he had flashback type 
reactions where he could visualize incoming rounds and 
helicopters crashing if he watched a TV show that was related 
to Vietnam.  He also recounted an incident in Vietnam where 
he saw two helicopters crash and explode, killing everyone on 
board.  Additionally, he reported recurrent dreams of rocket 
attacks.  Following examination of the veteran, the examiner 
diagnosed personality disorder, mixed, antisocial and 
histrionic type; alcohol dependency, by history; polydrug 
dependency, by history; and PTSD, mild.

The veteran underwent another VA psychiatric examination in 
June 1987.  Based on examination of the veteran, the examiner 
found that the veteran did exhibit indications of having a 
premorbid personality disorder.  Moreover, the examiner 
stated that it appeared the veteran's experiences in Vietnam 
did leave him with symptomatology fitting into the diagnostic 
category of PTSD.  

A copy of a May 1999 letter from the veteran's accredited 
representative to the Department of the Navy is also on file.  
This letter requested that the veteran be issued the Combat 
Action Ribbon.  Nothing on file shows that this request has 
been granted.

VA medical treatment records are on file concerning the 
veteran which cover a period from January 1997 to February 
1998.  Among other things, these records show that the 
veteran was treated for psychiatric problems, which included 
diagnoses of PTSD attributed to his service in Vietnam.  In-
service stressors related by the veteran included an incident 
that occurred when someone threw a smoke grenade into his 
bunker as a prank.  He also recounted feelings of grief over 
an unnamed friend from Arkansas who was killed in action.

In February 1998, the RO sent a development letter to the 
veteran, requesting that he provide a complete and detailed 
description of the specific traumatic incident(s) which 
resulted in his PTSD.  Furthermore, the RO informed the 
veteran that a meaningful search could not be conducted 
without specific names, dates, and places.  The veteran was 
also informed that generalizations and anecdotal accounts 
were not acceptable.  Additionally, the veteran was requested 
to provide records from any physicians who had treated him 
for his PTSD since discharge, as well as the dates and places 
of any VA treatment.

In a May 1998 rating decision, the RO found that new and 
material evidence adequate to reopen the claim of service 
connection for PTSD had not been submitted.  Among other 
things, the RO noted that the veteran had not responded to 
the February 1998 development letter.  The RO concluded that 
new and material evidence had not been submitted because 
there was still no evidence of service connected objective, 
verifiable stressors.

The veteran appealed the May 1998 rating decision to the 
Board.

The veteran submitted a statement in August 1999 in which he 
provided a list of his purported in-service stressors.  
First, he recounted the incident where someone threw a smoke 
grenade into his bunker as a prank.  Second, he recalled 
hanging out with his friend who was on guard duty one night 
when he saw a small plane crash into the ground.  He reported 
that he went to the site of the crash and saw a man being 
burned alive.  The veteran also recounted hearing the 
helicopters flying over head, and wishing that he could do 
more.  Further, he recounted that his base was often shelled 
by enemy fire.  For example, he reported one incident when he 
dove into the bunker and hit his head on the shrapnel wall.  
He stated that he continued to have an injury from this 
incident.  Moreover, he reported that he continued to feel 
guilt and shame over not having done more while he was in 
Vietnam.  The veteran stated that he could not remember any 
of the names of the friends he met and lost while in Vietnam.  
It is also noted that he did not provide any specific dates 
as to any of his purported in-service stressors, other than 
they occurred while he was stationed in Vietnam from June 
1969 to June 1970.  

At his August 1999 personal hearing, the veteran reiterated 
his account of in-service stressors as reported on his August 
1999 statement.  He testified that he could not remember any 
specific dates.  Further, he testified that the only names he 
could remember were one friend named "Jerry," and another 
friend who they called "Arkansas."  The veteran also 
testified that he was not undergoing psychiatric treatment at 
the time of this hearing.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

38 C.F.R. § 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

Whether a veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  In other words the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, 
as indicated above, this regulation was amended in June 1999.  
These amendment, in part, eliminated the requirement of a 
"clear diagnosis."  61 Fed. Reg. 32,807-32,808.  In the 
instant case, the Board finds that the amendments to 
38 C.F.R. § 3.304(f) were to conform the regulation to the 
Court's holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).


Analysis.  In the instant case, the record shows that the 
veteran's claim of entitlement to service connection for PTSD 
was previously denied because of the absence of verified 
stressors.

The evidence added to the file since the last prior denial in 
February 1985 include medical records showing treatment for 
and diagnoses of PTSD.  While this evidence is "new" to the 
extent that it was not available at the time of the last 
denial, there was medical evidence of record which diagnosed 
the veteran as having PTSD due to his experiences in Vietnam.  
Furthermore, as noted above, the claim was previously denied 
due to the lack of verified in-service stressors.  Therefore, 
the Board finds that this additional evidence is essentially 
cumulative and redundant of the medical evidence that was on 
file at the time of the previous denial, and it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim; it is not new and material.  
38 C.F.R. § 3.156(a).

Initially, the veteran's accounts of in-service stressors 
noted in the VA medical treatment records, his August 1999 
statement, and his August 1999 personal hearing does appear 
to provide "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  See Hodge at 1363.  However, there 
is no evidence on file to verify that these purported 
incidents actually occurred.  Moreover, the veteran provided 
no specific dates or names regarding these incidents, and he 
testified that he was unable to provide such information.  As 
noted in the February 1998 development letter, without such 
details a meaningful search cannot be conducted.  The Board 
also notes that certain of these incidents are similar to 
those recounted by the veteran at the time of the last prior 
denial.  Thus, the Board finds that this evidence is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim; it is not new and material.  
38 C.F.R. § 3.156(a); 3.304(f).

The Board notes that the veteran has filed an application for 
a Combat Action Ribbon based upon his service in Vietnam.  If 
the veteran had this award, it would support a finding that 
the he served in combat during his period of active duty, and 
he would be entitled to the presumptions contained at 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) regarding his 
account of in-service stressors.  See also Kessel v. West, 
No. 98-772 (U.S. Vet. App. July 7, 1999).  However, nothing 
on file shows that the veteran's application has actually 
been granted.  There are no other awards or decorations that 
would support a finding that the veteran served in combat 
while stationed in Vietnam.  The Vietnam citations merely 
confirm that the veteran was present in Vietnam during his 
period of active duty, not that he engaged in combat with the 
enemy during his active duty.  Moreover, the veteran's 
military occupational specialty of a cook does not support a 
finding that he engaged in combat with the enemy.  Finally, 
the veteran has not alleged that his stressors are based upon 
serving in combat.  Thus, the veteran is not entitled to the 
presumptions contained at 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f).

There being no additional evidence on file in support of the 
veteran's request to reopen, the Board must conclude that new 
and material evidence has not been submitted, and the claim 
must be denied.

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).









ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

